McMILLIAN, Circuit Judge,
concurring specially.
I concur in the affirmance of the district court’s dismissal of Lorin Corp.’s complaint with prejudice for failure to prosecute. I write separately to emphasize that, in my view, the failure to file timely objections to a magistrate’s findings and recommendations does not waive or restrict the right to appeal from the district court to the court of appeals. As noted by Judge Arnold, the statute does not provide for waiver of the right to appeal. Assuming clear and specific notice, the failure to file timely objections may affect the district court’s obligation to make a de novo determination of the magistrate’s findings and recommendations. Such a failure should not restrict the district court’s exercise of its independent judgment to “accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). The district court makes the “ultimate adjudicatory determination.” United States v. Raddatz, 447 U.S. 667, 676, 100 S.Ct. 2406, 2412, 65 L.Ed.2d 424 (1980). However, whether the failure to file timely objections affects our scope of review of the district court’s judgment remains an open question at this time in this circuit. See Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir.1981) (banc).